Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00448-CV

                               IN RE CONTINENTAL MOTORS, INC.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 19, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 13, 2017, Relator filed a petition for writ of mandamus and “Emergency Motion

for Immediate Temporary Relief.” The court has considered Relator’s petition for writ of

mandamus and is of the opinion that Relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and emergency motion for temporary relief are denied. See TEX. R.

APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2016CI18283, styled Danbury Aerospace, Inc., et al. v. Continental Motors,
Inc., pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.